DISMISS; and Opinion Filed April 7, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01366-CV

                       HELEN CLARK, Appellant
                                 V.
     THE BANK OF NEW YORK MELLON, FKA THE BANK OF NEW YORK AS
    TRUSTEE FOR THE CERTIFICATE HOLDERS OF THE CWABS INC. ASSET-
              BACKED CERTIFICATES SERIES 2004-15, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04514-B

                             MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                 Opinion by Justice Fillmore
       Appellant’s brief in this case is overdue. By postcards dated November 1, 2013 and

December 1, 2013, we notified appellant the time for filing her brief had expired. By order dated

December 5, 2013, we granted appellant’s second motion for extension of time to file her brief

and ordered the brief filed by January 6, 2014. We cautioned appellant that no further extension

of time would be granted absent extraordinary circumstances. By postcard dated January 21,

2014, we again notified appellant the time for filing her brief had expired. We directed appellant

to file both her brief and an extension motion within ten days. We cautioned appellant that

failure to file her brief and an extension motion would result in the dismissal of this appeal

without further notice. To date, appellant has not filed her brief, an extension motion, or

otherwise corresponded with the Court regarding the status of her brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE



121366F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

HELEN CLARK, Appellant                                On Appeal from the County Court at Law
                                                      No. 2, Dallas County, Texas
No. 05-12-01366-CV         V.                         Trial Court Cause No. CC-12-04514-B.
                                                      Opinion delivered by Justice Fillmore.
THE BANK OF NEW YORK MELLON                           Justices FitzGerald and Evans participating.
FKA THE BANK OF NEW YORK AS
TRUSTEE FOR THE
CERTIFICATEHOLDERS OF THE
CWABS INC. ASSET-BACKED
CERTIFICATES SERIES 2004-15,
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee THE BANK OF NEW YORK MELLON FKA THE
BANK OF NEW YORK AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE
CWABS INC. ASSET-BACKED CERTIFICATES SERIES 2004-15 , recover its costs of this
appeal from appellant HELEN CLARK.


Judgment entered this 7th day of April, 2014.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE




                                                –3–